DETAILED ACTION
This action is responsive to the amendment filed on 10/01/2021. 
In the instant application, claims 18 is newly added; Claims 1, 9 and 17 are amended independent claims; Claims 1-20 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (“Park,” US 2012/0268372), published on October 25, 2012.
Regarding claim 1, Park teaches a system comprising: 
	at least one processor (Park: see par. 0070 and Fig.2; controller 170 for controlling the entire operation of the electronic device 100) configured to perform one or more operations comprising: 
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera); 
	processing at least one of the one or more images to detect a face (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image); 
	defining a first region in relation to a position of the detected face (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the portion where a particular item ITM is currently displayed is interpreted as a first region); 
	defining a second region in relation to the first region (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the portion where a particular item ITM is currently displayed is interpreted as a first region and the remained portion of the first display region R1 is interpreted as a second region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object); 
	processing at least one of the one or more images to detect a transition of the object into the second region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1); 
	determining a first command associated with a device and that corresponds to the transition of the object into the second region as defined in relation to the first region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
Regarding claim 2, Park teaches the system of claim 1,
	Park further teaches wherein the object comprises one or more fingers (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object).
Regarding claim 3, Park teaches the system of claim 1,
	Park further teaches wherein the object comprises a hand (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 1 above and further in view of Hildreth et al. (“Hildreth,” US 2009/0228841), published on September 10, 2009.
Regarding claim 4, Park teaches the system of claim 1,
	Park does not explicitly teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region, the second region, or a third region.
	However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region, the second region, or a third region (Hildreth: see pars. 0068-0070; A similar “repositioning” gesture may be used to repeat other commands. For example, the user 701 may, when his hand is fully extended forward, open his hand, pull his hand backward, re-engage by closing his hand, and push his hand forward to resize an image object to a smaller size. Similar pose sequences may be used to repeat movement, rotation, and other gesture commands).	
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth and Park in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).
Regarding claim 7, Park teaches the system of claim 1,
Park does not appear to teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the second region.
However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the second region (Hildreth: see par. 0071; the selected image object may move at a velocity proportional to the X-Y distance between the user’s hand and the reference position. The selected image object may continue to zoom in/out at the current velocity if the user stops moving and maintains the engagement hand pose).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth and Park in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).

Claims 5, 9-11, 13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 1 above and further in view of Larsen (“Larsen,” US 2012/0257035), published on October 11, 2012.
Regarding claim 5, Park teaches the system of claim 1,
	Park does not explicitly teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a sequence of gestures of the object in relation to the second region.
	However Larsen teaches a method for providing feedback by tracking user gaze and gestures; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a sequence of gestures of the object in relation to the second region (Larsen: see par. 0053; the gesture correlation logic identifies the user gesture or calculate the user gesture by comparing the user’s position in captured images at different points in time or detecting changes in the user’s position. A look-up table stored in memory of the computing device 204 may be used to correlate gestures to commands, e.g., moving hand up and down moves the object up and down in a video game, moving hand up and down scrolls a web page up and down in an Internet browser application, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Larsen and Park in front of them, to have included the combination of gaze tracking and hand gestures as taught by Larsen with the gesture recognition of Park to provide a natural or even unconscious way to interact with the selected objects to communicate a desired motion or to directly control motion (Larsen: see par. 0040).
Regarding claim 9, Park teaches a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to perform one or more operations comprising: 
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera)); 
processing at least one of the one or more images to detect a face (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image); 
	defining a first region in relation to a position of the detected face (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the remained portion where a particular item ITM is not currently displayed of the first display region R1 is interpreted as a first region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object);
	processing at least one of the one or more images to detect a transition of the object into the first region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1); 
	determining a first command associated with a device and that corresponds to the transition of the object into the first region as defined in relation to the position of the detected face (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
	Park seems to teach determining a first command associated with a device and that corresponds to the transition of the object into the first region as defined in relation to the position of the detected face (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture).
	However if Park does not teach determining a first command associated with a device and that corresponds to the transition of the object into the first region as defined in relation to the position of the detected face, Larsen is relied upon to teach this feature (Larsen: see pars. 0038-0039 and Fig. 1; the eye gaze is used to select the object displayed in the user interface and the hand gesture or body movement 136 is used to control or move the object. Note: eyes, mouth, ears are parts of the face).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Larsen and Park in front of them, to have included the combination of gaze tracking and hand gestures as taught by Larsen with the gesture recognition of Park to provide a natural or even unconscious way to interact with the selected objects to communicate a desired motion or to directly control motion (Larsen: see par. 0040).
Regarding claim 10, Park and Larsen teaches the non-transitory computer-readable medium of claim 9,
	Park further teaches wherein the object comprises one or more fingers (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 
Regarding claim 11, Park and Larsen teaches the non-transitory computer-readable medium of claim 9,
	Park further teaches wherein the object comprises a hand (Park: see par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object). 
Regarding claim 13, Park and Larsen teach the non-transitory computer-readable medium of claim 9,
	Larsen further teaches wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a sequence of gestures of the object in relation to the first region (Larsen: see par. 0053; the gesture correlation logic identifies the user gesture or calculate the user gesture by comparing the user’s position in captured images at different points in time or detecting changes in the user’s position. A look-up table stored in memory of the computing device 204 may be used to correlate gestures to commands, e.g., moving hand up and down moves the object up and down in a video game, moving hand up and down scrolls a web page up and down in an Internet browser application, etc.). 
Regarding claim 17, Park teaches a method comprising: 
	receiving one or more images from an image sensor (Park: see par. 0198; the electronic device 100 may obtain an image through a camera); 
processing at least one of the one or more images to detect one or more eyes (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0234; the face includes eyes, nose, mouth, and ears); 
	defining a first region in relation to a position of the detected one or more eyes (Park: see par. 0225 and Fig. 21; a drag operation may refer to an operation of moving a particular item ITM from one portion to another portion of the first display region R1. Note: the remained portion where a particular item ITM is not currently displayed of the first display region R1 is interpreted as a first region); 
	processing at least one of the one or more images to detect an object (Park: see pars. 0219-0220 and Fig. 18; a region corresponding to a face shown in Fig. 18 may be detected together with a hand from the captured image. See par. 0222; the controller 170 may detect the region of the hand by tracking the shape of the hand from the image. The hand of a person includes fingers. Note: the hand and fingers of a person is interpreted as an object);
	processing at least one of the one or more images to detect a transition of the object into the first region [as defined in relation to the position of the one or more eyes] (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation. Note: the second position P2 is located in the remained portion of the first display region R1); 
	determining a first command associated with a device and that corresponds to the transition of the object into the first region (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture); and 
	providing the determined first command to the device (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation).
	Park seems to teach processing at least one or more image to detect a transition of the object into the first region as defined in relation to the position of the detected one or more eyes (Park: see par. 0225 and Fig. 21; when the controller analyzes the hand region and detects that the hand is in a folded / closed state and moves from a first position P1 to a second position P2, the controller may recognize it as a dragging gesture. See pars. 0230-0231; the controller 170 may detect the user region connected to the hand which has made the gesture by analyzing the image, detect a face region from the user region to identify the user through face recognition. Note: the controller analyzes the captured image to identify the user who has made the gesture. See par. 0234; the face includes eyes, nose, mouth, and ears).
	However if Park does not teach defining a first region in relation to a position of the one or more eyes, Larsen is relied upon to teach this feature (Larsen: see pars. 0038-0039 and Fig. 1; the eye gaze is used to select the object displayed in the user interface and the hand gesture or body movement 136 is used to control or move the object).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Larsen and Park in front of them, to have included the combination of gaze tracking and hand gestures as taught by Larsen with the gesture recognition of Park to provide a natural or even unconscious way to interact with the selected objects to communicate a desired motion or to directly control motion (Larsen: see par. 0040).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 1 above and further in view of GUPTA et al. (“Gupta,” US 2014/0368422), published on December 28, 2014.
Regarding claim 6, Park teaches the system of claim 1,
Park does not explicitly teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the second region.
However Gupta teaches a method for performing an action based on a detected gesture. Gupta further teaches wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the second region (Gupta: see par. 0052 and Fig. 5; gesture detection sensor 122 of device 100 may be capable of detecting a gesture or pose of a hand 502 of a user and correlating the detected gesture or pose to a command or action. See par. 0043; if control object is a hand, a certain hand pose may be detected as movement of control object 202 is detected, and the hand pose may be correlated as a command for initiating a coordinate system translation based on the direction of movement 302).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gupta and Park in front of them, to have included the method of using hand pose as a command or action as taught by Gupta with the gesture recognition of Park to provide users with an improved system and method for performing a device action based on a detected gesture (Gupta: see par. 0003).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Hildreth as applied to claim 7 above and further in view of Setiawan et al. (“Setiawan,” US 2012/0162409), published on June 28, 2012.
Regarding claim 8, Park and Hildreth teach the system of claim 7,
	Park and Hildreth do not explicitly teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the second region.
	However Setiawan teaches a method for recognizing a user’s predetermined gesture from the image captured by a camera; wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the second region (Setiawan: see pars. 0053-0055; by recognizing the position of the hand with respect to the face, the user’s predetermined gesture can be allocated to multiple operations. See par. 0032; different gestures).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Setiawan, Park and Hildreth in front of them, to have included the method for recognizing a user’s predetermined gesture from the image captured by a camera as taught by Setiawan with the gesture recognition of Park to enable efficient operations of the electronic units by the gesture and improves user’s usability of the electronic units (Setiawan: see par. 0009).

Claims 12, 13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Larsen as applied to claim 9 above and further in view of Hildreth et al. (“Hildreth,” US 2009/0228841), published on September 10, 2009.
Regarding claim 12, Park and Larsen teach the non-transitory computer-readable medium of claim 9,
Park and Larsen do not appear to teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region or a second region.
However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a repetition of a gesture of the object in relation to at least one of the first region or a second region (Hildreth: see pars. 0068-0070; A similar “repositioning” gesture may be used to repeat other commands. For example, the user 701 may, when his hand is fully extended forward, open his hand, pull his hand backward, re-engage by closing his hand, and push his hand forward to resize an image object to a smaller size. Similar pose sequences may be used to repeat movement, rotation, and other gesture commands).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth, Park, and Larsen in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).
Regarding claim 15, Park and Larsen teach the non-transitory computer-readable medium of claim 9,
	Park and Larsen do not appear to each wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more third images to determine that the position of the object is maintained within the first region.
However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more third images to determine that the position of the object is maintained within the first region (Hildreth: see par. 0071; the selected image object may move at a velocity proportional to the X-Y distance between the user’s hand and the reference position. The selected image object may continue to zoom in/out at the current velocity if the user stops moving and maintains the engagement hand pose).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth, Park, and Larsen in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).
Regarding claim 18, Park and Larsen teach the method of claim 17,
Park and Larsen do not appear to teach wherein processing at least one of the one or more images to detect a repetition of transition of the object in relation to at least one of the first region, the second region, or a third region.
However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a repetition of transition of the object in relation to at least one of the first region, the second region, or a third region (Hildreth: see pars. 0068-0070; A similar “repositioning” gesture may be used to repeat other commands. For example, the user 701 may, when his hand is fully extended forward, open his hand, pull his hand backward, re-engage by closing his hand, and push his hand forward to resize an image object to a smaller size. Similar pose sequences may be used to repeat movement, rotation, and other gesture commands).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth, Park, and Larsen in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).
Regarding claim 19, Park and Larsen teach the method of claim 17,
	Park and Larsen do not appear to each wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the first region.
However Hildreth teaches a method for recognizing a user’s gesture from first and second images; wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to determine that the position of the object is maintained within the first region (Hildreth: see par. 0071; the selected image object may move at a velocity proportional to the X-Y distance between the user’s hand and the reference position. The selected image object may continue to zoom in/out at the current velocity if the user stops moving and maintains the engagement hand pose).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hildreth, Park, and Larsen in front of them, to have included the enhanced gesture-based image manipulation as taught by Hildreth with the gesture recognition of Park to allow a user to interact with images in a straightforward, intuitive, and natural motions of the user’s body (Hildreth: see par. 0003).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park and Larsen as applied to claim 9 above and further in view of GUPTA et al. (“Gupta,” US 2014/0368422), published on December 28, 2014.
Regarding claim 14, Park and Larsen teach the non-transitory computer-readable medium of claim 9,
Park and Larsen do not appear to teach wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the first region.
However Gupta teaches a method for performing an action based on a detected gesture. Gupta further teaches wherein processing at least one of the one or more images to detect a transition of the object comprises processing at least one of the one or more images to detect a pose of the object in relation to the first region (Gupta: see par. 0052 and Fig. 5; gesture detection sensor 122 of device 100 may be capable of detecting a gesture or pose of a hand 502 of a user and correlating the detected gesture or pose to a command or action. See par. 0043; if control object is a hand, a certain hand pose may be detected as movement of control object 202 is detected, and the hand pose may be correlated as a command for initiating a coordinate system translation based on the direction of movement 302).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Gupta, Park and Larsen in front of them, to have included the method of using hand pose as a command or action as taught by Gupta with the gesture recognition of Park to provide users with an improved system and method for performing a device action based on a detected gesture (Gupta: see par. 0003).

Claims 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park, Larsen and Hildreth as applied to claim 15 above and further in view of Setiawan et al. (“Setiawan,” US 2012/0162409), published on June 28, 2012.
Regarding claim 16, Park, Larsen and Hildreth teach the non-transitory computer-readable medium of claim 15,
	Park, Larsen and Hildreth do not explicitly teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region.
	However Setiawan teaches a method for recognizing a user’s predetermined gesture from the image captured by a camera; wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region (Setiawan: see pars. 0053-0055; by recognizing the position of the hand with respect to the face, the user’s predetermined gesture can be allocated to multiple operations. See par. 0032; different gestures).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Setiawan, Park and Hildreth in front of them, to have included the method for recognizing a user’s predetermined gesture from the image captured by a camera as taught by Setiawan with the gesture recognition of Park to enable efficient operations of the electronic units by the gesture and improves user’s usability of the electronic units (Setiawan: see par. 0009).
Regarding claim 20, Park, Larsen and Hildreth teach the method of claim 19,
	Park, Larsen and Hildreth do not explicitly teach wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region.
	However Setiawan teaches a method for recognizing a user’s predetermined gesture from the image captured by a camera; wherein the at least one processor is further configured to perform operations comprising providing a second command that corresponds to the position of the object being maintained within the first region (Setiawan: see pars. 0053-0055; by recognizing the position of the hand with respect to the face, the user’s predetermined gesture can be allocated to multiple operations. See par. 0032; different gestures).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Setiawan, Park and Hildreth in front of them, to have included the method for recognizing a user’s predetermined gesture from the image captured by a camera as taught by Setiawan with the gesture recognition of Park to enable efficient operations of the electronic units by the gesture and improves user’s usability of the electronic units (Setiawan: see par. 0009).

Response to Arguments
Applicant argues on page 1 of the Applicant Arguments/ Remarks filed on 10/01/2021 that Park (US 2012/0268372) do not teach the limitation “processing at least one of the one or more images to detect a transition of the object into the second region as defined in relation to the first region”, have been fully considered but are not persuasive.
In response, the Examiner respectfully disagrees. Park teaches that the region of the hand is detected by tracking the shape of the hand from the image and the device also detect a change in the state of the hand from the detected hand region to recognize a gesture (see pars. 0222-0223). Park further teaches that detect a change in the state of the hand including at least one of the position, speed, and shape of the hand from the detected hand region to recognize a gesture. The controller may track the hand region to obtain coordinates corresponding to the location of the hand to determine the location of the hand (see par. 0224). When the controller analyzes the hand region and detects that the hand is in a folded/ closed state and moves from the first position P1 to a second position P2, the controller may recognize it as a dragging gesture and perform a drag operation (see par. 0225 and Fig. 1). One ordinary skill in the art would understand that when a hand is moved from one position “P1” to another position “P2”, it is transition from a first region to another region.
	For at least these reasons, the examiner maintains his position as set forth in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: OGASAWARA et al. (US 2016/0073033) – An electronic apparatus analyzes a captured infrared image to identify a gesture input performed by a user.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174